81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Nicholas Louis BUSICH, Appellant.
No. 95-3875.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 28, 1996.Filed:  April 4, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Nicholas Louis Busich challenges his convictions upon his guilty pleas to distributing cocaine base and methamphetamine, in violation of 21 U.S.C. § 841(a)(1).   On appeal, Busich argues that a prior uncontested civil administrative forfeiture of a 1984 Chevrolet pickup truck barred his prosecution and conviction on double jeopardy grounds.   This argument is foreclosed, however, by our recent opinion in United States v. Sykes, 73 F.3d 772, 773-74 (8th Cir.1996).


2
The judgment is affirmed.